HAMITER, Justice.
The Judge of the Juvenile Court for Jefferson Parish adjudged the defendant (an adult male) guilty of the offense of indecent behavior with a juvenile (a six year old female) and sentenced him to serve one year in the parish prison.
On this appeal no bills of exceptions are presented for our consideration. Nor do we perceive any error of law patent on the face of the record.
Defense counsel argues here only questions of fact, they relating solely to' the credibility of several witnesses and the weight to be given, certain testimony. We lack jurisdiction for determining these. See Article 7, Section 52 of the Louisiana Constitution of 1921, as amended, LSA.
For the reasons assigned the conviction and sentence are affirmed.